DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 7/17/2020 and the amendment of claims has been entered.  Claims 1, 11, 17, 18 have been amended, claims 8-10 and 14 have been cancelled.
The amendment to the claims find support on p. 12-14 of the instant specification. 
 Claims 1, 7, 11-13 and 17-18 are currently under consideration. 


Claim Rejections-Withdrawn 
The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to cancellation of claim 14. 

The rejection of claims 1, 7-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Thorpe et al. (US 2004/0170620 A1), Snapp (“Design and Use of Fluorescent Fusion Proteins in Cell Biology” Curr Protoc Cell Biol. 2010, cited in the previous Office Action) and Invitrogen (“Vivid Colors pcDNA 6.2/EmGFP and YFP-GW/TOPT mammalian expression vectors” 12/14/2010) in view of Trabulo et al. (“Cell-Penetrating Peptides-Mechanisms of Cellular uptake and Generation of Delivery Systems; Pharmaceuticals Review; March 2010, cited in previous Office Action) is withdrawn due to amendment of claims and applicants arguments.

Response to Arguments
Applicant’s arguments with respect to the Thorpe and Invitrogen reference have been considered but are moot because the new grounds of rejection does not rely on those references for any teaching or matter specifically challenged in the argument.

Claim Objections-NEW
Claim 12 is objected to because of the following informalities:  please insert “nuclear” before “localization signal”.  
Appropriate correction is required.

				

				NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "wherein the functional moiety is…" in claim 11.  Claim 11 depends from claim 1, however claim 1 does not claim a “functional moiety”. 
 There is insufficient antecedent basis for this limitation in the claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (“Increased Exposure of Phosphatidylethanolamine on the surface of tumor vascular endothelium” NeoPlasia; vol 13 (4) April 2011) in view of Toseland et al. (“Fluorescent labeling and modification of proteins”; J. Chem Biol. (2013)6:85-95) and Snapp (“Design and Use of Fluorescent Fusion Proteins in Cell Biology” Curr Protoc Cell Biol. 2010, cited in the previous Office Action). 
Stafford et al. teach PE as a potential biomarker for imaging (Abstract). In particular, Stafford et al. teach duramycin conjugated to the near-infrared fluorophore 800CW (800CW-DUR) and used for optical imaging of prostate carcinoma (Abstract). Fig. 1 discloses duramycin conjugated to biotin (Fig. 1 A) and duramycin conjugated to 800CW (Fig. 1B). Stafford et al. teach 800CW-Dur demonstrated specificity for PE (p. 303, 1st col. and Fig. 6). Please note that the dye 800CW is conjugated to the N-terminus of duramycin.
Stafford et al. does not teach a conjugate of duramycin and a fluorescent protein, wherein the fluorescent protein is chemically tethered or enzymatically tethered to the N-terminus of duramycin or the fluorescent protein and duramycin conjugate is a single protein produced recombinantly, wherein the conjugate is cell permeable and detects PE within cells. However, the teachings of Toseland et al. and Snapp cure these deficiencies. 
Toseland et al. reviews fluorescent labeling of proteins (Abstract). Toseland et al. teach fluorescence based assays are crucial experimental tools which allow detailed dissection of molecular mechanisms (p. 85, 1st col. introduction). Toseland et al. teach before selecting a label it is important to define the type of experiment to be performed (p. 85, 2nd col.). Toseland et al. teach that there is no perfect label and new methods are constantly in development (p. 85, 2nd col.). Toseland et al. teach Table 1 which discloses green fluorescent protein (GFP) and enhanced green fluorescent protein (eGFP) as example fluorophores for FRET and live cell imaging (Table 1, p. 86). Toseland et al. teach types of fluorescent labels include genetically encoded labels (i.e. GFP), organic fluorophores and nanoparticle labels (p. 89-90). Toseland et al. teach GFP was first used as a fluorescent marker in the early 1990’s (p. 89, 1st col.). Toseland et al. teach that the target protein can be easily fused through recombinant cloning to the fluorescent protein at the N or C terminus with a fixed stoichiometry, which is the most specific approach for labeling proteins that results in no background signal from free fluorophore (p. 89, 1st col., Genetically encoded labels para.). Toseland et al. teach that fluorescent proteins are advantageous because there is no free dye in solution which can reduce the overall intensity changes observed with organic fluorophores (p. 91, 2nd col.) Toseland et al. also teach that fluorescent proteins can also display environmental sensitivity depending on the condition and GFP exhibits a pH sensitivity, which can be harnessed as a useful sensor. Toseland et al. teach that an advantage of fluorescent proteins over other fluorophores is the ease at which the same labels can be used in vitro and in vivo, allowing a direct comparison between the assays (p. 92, top of 1st col.). Toseland et al. further teach that it is vitally important to be able to visualize proteins in their cellular environment, because it is possible to determine function, regulation and interactions and fluorescent proteins are by far the most frequently used labeling methods for in vivo imaging. Toseland et al. state that the fluorescent proteins are easily coupled on to the protein of interest with 100% specificity (p. 93, 2nd col., 3rd para).
Snapp teaches the discovery that GFP variants can be functionally expressed in heterogeneous systems has revolutionized cell biology (p. 1, 1st para.). Snapp teaches that fluorescent proteins can be visualized by fluorescence microscopy and can serve as probes of environments within living cells (p. 1, 1st para.). Snapp teaches that a protein of interest can be monitored in cells or even whole animals without having to purify, label and deliver the protein into the cells (p. 1, 1st para.).  Snapp teaches it is now possible to label and observe proteins in previously inaccessible environments. Snapp teach that fusion of fluorescent proteins to proteins of interest can reveal a wealth of data, including information on proteins steady state distribution, dynamics, history and association with other proteins (p. 1,1st para.). Snapp teaches enhanced green fluorescent protein (EGFP) can achieve a twofold increase in fluorescence over background fluorescence (p. 3, Background info). Snapp describes methods to permit the investigator to generate a fluorescently labeled proteins that target to correct compartments in the cells that exhibits behavior similar to that of the native protein (p. 8, Anticipated results). Snapp also describes FP-fusion protein design (Fig. 21.4.1 p. 11). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to design a conjugate comprising duramycin and a fluorescent protein in order to image PE. A person of ordinary skill in the art would be motivated to design a conjugate of duramycin with a fluorescent protein instead of the fluorophore 800CW for detection of PE because Tosedale et al. teach that it is vitally important to be able to visualize proteins in their cellular environment, because it is possible to determine function, regulation and interactions and fluorescent proteins are by far the most frequently used labeling methods for in vivo imaging. Moreover, a person of ordinary skill in the art would be motivated to design the conjugate of duramycin with a fluorescent protein for detection of PE within cells because Snapp teach that fusion of fluorescent proteins to proteins of interest can reveal a wealth of data, including information on proteins steady state distribution, dynamics, history and association with other proteins and enhanced green fluorescent protein (EGFP) can achieve a twofold increase in fluorescence over background fluorescence. Therefore, it would have been obvious to use a fluorescent protein in the conjugate in place of 800CS because the combined references teach the advantages of the fluorescently labeled proteins.  There is a reasonable expectation of success given that Snapp describes methods to permit the investigator to generate a fluorescently labeled proteins that target to correct compartments in the cells that exhibits behavior similar to that of the native protein and describes FP-fusion protein design. Moreover, fluorescently labeled proteins and peptides are routine in the art. 
With respect to limitation “wherein the fluorescent protein is chemically or enzymatically tethered to a PEG or peptide linker which is also chemically or enzymatically tethered to the N-terminus of duramycin, or alternatively, the fluorescent protein and duramycin conjugate is a single protein unit produced recombinantly”, as indicated above, Toseland et al. teach that the target protein can be easily fused through recombinant cloning to the fluorescent protein at the N or C terminus with a fixed stoichiometry, which is the most specific approach for labeling proteins that results in no background signal from free fluorophore (p. 89, 1st col.). Snapp describes methods to permit the investigator to generate a fluorescently labeled proteins that target to correct compartments in the cells that exhibits behavior similar to that of the native protein (Anticipated results). Snapp also describes FP-fusion protein design (Fig. 21.4.1 p. 11). Fig. 21.4.1 discloses appropriate positioning of the fluorescent protein at the N or C terminus (part A), meeting the limitation of “the fluorescent protein and duramycin conjugate is a single protein unit produced recombinantly”. 
With respect to the limitation “wherein the conjugate is cell permeable and detects PE within cells”, the references do not teach the conjugate is cell permeable and detects PE within cells. However, the combined references make obvious the same conjugate of duramycin and a fluorescent protein. A conjugate meeting the structural limitations of claim 1 would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the combined references make obvious a conjugate comprising duramycin and a fluorescent protein, wherein the fluorescent protein and duramycin is a single protein unit produced recombinantly, therefore the same conjugate would necessarily have the same properties of being cell permeable and detecting PE within cells.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

	With respect to claim 7, Toseland et al. teach example fluorophores include eGFP  (Table 1, p. 86). Snapp teaches that the first fluorescent protein to be cloned was GFP and to improve the utility of GFP the codon bias was modified to make the protein more suitable for expression in mammalian cells, resulting in a variant termed EGFP (top of p. 5). Snapp also teaches the EGFP variants were further improved to reduce dimerization (p. 5, 4th para.). It would have been obvious to a person of ordinary skill in the art to use the EGFP of Toseland et al. and Snapp as the fluorescent protein in the duramycin conjugate because Snapp et al. teach EGFP was codon optimized to make the protein more suitable for expression in mammalian cells. There is a reasonable expectation of success given that the EGFP is commonly used in fusion proteins and is commercially available.
With respect to claim 13, and the limitation “wherein said conjugate is nontoxic to cells”, the references do not explicitly state that the conjugate is nontoxic to cells. However, the combined references make obvious the same conjugate of duramycin and a fluorescent protein. A conjugate meeting the structural limitations of claim 1 would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the combined references make obvious a conjugate comprising duramycin and a fluorescent protein, wherein the fluorescent protein and duramycin is a single protein unit produced recombinantly, therefore the same conjugate would necessarily have the same property of being non-toxic.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. It should be noted that the instant specification discloses that EGFP-Dur conjugate is non-toxic to cells (instant Fig. 6). 
With respect to claims 17 and 18, as indicated above, the combined references of Stafford et al., Toseland et al. and Snapp make obvious the conjugate of claim 1 comprising a fluorescent protein and duramycin.  Stafford et al. teach methods for detection of PE with 800CW-Dur (Abstract and Fig. 6). Stafford et al. teach the ability of duramcyin to target tumor vasculature in vivo wherein mice bearing subcutaneously implanted tumors were injected with 800CW-Dur (p. 305, 2nd col.), meeting the limitation of “exposing the cell to a composition of claim 1. Stafford et al. teach the conjugate is detected: Fig. 6 discloses in vivo imaging of the tumors injected with duramycin conjugate.  With respect to the limitation “a method of detecting PE in a cell”, Snapp also teaches that fluorescent proteins can be visualized by fluorescence microscopy and can serve as probes of environments within living cells (p. 1, 1st para.). Snapp teaches that a protein of interest can be monitored in cells or even whole animals without having to purify, label and deliver the protein into the cells. Snapp teaches it is now possible to label and observe proteins in previously inaccessible environments. Snapp teach that fusion of fluorescent proteins to proteins of interest can reveal a wealth of data, including information on proteins steady state distribution, dynamics, history and association with other proteins (p. 1, 1st para.). 
A person of ordinary skill in the art would be motivated before the effective filing date of the invention to detect PE in a cell with the conjugate comprising a fluorescent protein and duramycin  because Stafford et al. teach the PE binding peptide, duramycin was used to determine the distribution of PE. It would have been obvious to a person of ordinary skill in the art to determine the distribution of PE by detection of the duramycin-fluorescent protein conjugate made obvious by Stafford et al., Toseland et al. and Snapp because Snapp et al. teach that the fluorescent protein conjugates can be monitored in cells or even whole animals. There is a reasonable expectation of success given that Snapp teaches that a protein of interest can be monitored in cells or even whole animals without having to purify, label and deliver the protein into the cells. 


 
Claims 1, 7, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (“Increased Exposure of Phosphatidylethanolamine on the surface of tumor vascular endothelium” NeoPlasia; vol 13 (4) April 2011), Toseland et al. (“Fluorescent labeling and modification of proteins”; J. Chem Biol. (2013)6:85-95) and Snapp (“Design and Use of Fluorescent Fusion Proteins in Cell Biology” Curr Protoc Cell Biol. 2010, cited in the previous Office Action) in view of Trabulo et al. (“Cell-Penetrating Peptides-Mechanisms of Cellular uptake and Generation of Delivery Systems; Pharmaceuticals Review; March 2010, cited in previous Office Action). 
The teachings of Stafford et al., Toseland et al. and Snapp are presented in detail above. The references do not teach the conjugate comprising a nuclear localization sequence. However, the teachings of Trabulo et al. cure this deficiency. 
Trabulo et al. teach that since the seminal observations two decades ago that the Tat protein can translocate across biological membranes, CPPs have been considered one of the most promising tools to improve non-invasive cellular delivery of therapeutic molecules (Abstract). Trabulo et al. teach the fusion proteins of GST-Tat-GFP was found to enter cells (p. 966, para. 2.2). Trabulo et al. teach CPPs gave been shown to mediate the delivery of a number of proteins such as eGFP (p. 971, 3.1 para.). Trabulo et al. teach that research on CPPS as drug delivery systems has clarified their capacity to promote the efficient internalization of therapeutic biomolecules (para. 4, Conclusion, p. 892). Trabulo et al. teach that CPP based systems appear to be very versatile and efficient delivery is achievable (para. 4, Conclusion, p. 982).
With respect to claims 11-12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a nuclear localization site, such as tat as taught by Trabulo et al. in the conjugate of duramycin and fluorescent protein because Trabulo et al. teach that addition of a CPP is one of the most promising tools to improve non-invasive cellular delivery.  Moreover a person or ordinary skill in the art would be motivated to include tat in the conjugate of duramycin and a fluorescent protein because Trabulo et al. teach CPPs been shown to mediate the delivery of a number of proteins such as eGFP and teaches a fusion protein of GST-Tat-GFP was found to enter cells. There is a reasonable expectation of success given that Trabulo et al. teach that CPP based systems are efficient and versatile. Moreover, the use of CPPs such as Tat are common and routine in the art. 


Response to Arguments
Applicant's arguments filed 7/17/2020 have been fully considered but they are not persuasive. Please note that the Examiner is addressing Applicants arguments to Snapp and Trabulo et al. references only because the other references are not used in the current rejection. 
Applicants argue that the disclosure of Snapp does not provide the ordinary artisan a reasonable expectation of success that formation of a duramycin conjugate to monitor cells. Applicants argue that such experimentation is not routine. Applicants disagree that the disclosure of Snapp renders routine the production and use of any EGFP protein conjugate. Applicants argue that Fig. 21.4.1 indicates that not all linkages of fluorescent proteins are viable and even not all N-terminal or C-terminal locations are viable. Applicants argue that Snapp indicates that a fluorescent protein is a significant addition to a protein and may have steric consequences of protein folding, function of targeting. Applicants argue that there are many potential pitfalls. Applicants argue that the mere availability of means to conjugate a fluorescent proteins to another protein is not the appropriate standard for providing a reasonable expectation of success. Applicants argue that Trabulo does not teach or suggest nuclear localization of the conjugate. Applicants argue that there has been some success in mediating delivery of proteins intracellularly, to presume this process is routine for any desired protein is simply not supported by the Trabulo disclosure. 
These arguments were considered, but are not persuasive. The secondary reference of Snapp and Toseland et al. make obvious the method of conjugating GFP to proteins of interest. It would have been obvious to conjugate the duramycin to EGFP  because Snapp teaches the fluorescent protein can be conjugated at the N or C-terminus to a protein of interest to monitor cells or whole animals. Moreover, the teachings of Snapp and Toseland et al. make obvious N-terminal fusions.  One of ordinary skill in the art would have been motived to use a fluorescent protein, such as GFP in place of the fluorophore because Snapp and Toseland et al. teach the benefits of fluorescent protein conjugates for the intended purpose. There is a reasonable expectation of success given that Snapp provides methods for conjugation of the fluorescent proteins. Importantly, conjugation of GFP to proteins of interest is routine in the art. There are numerous commercially available kits used for making GFP fusion proteins. It should be noted that obviousness does not require absolute predictability, however at least some degree of predictability (please see MPEP 2143.02). If one considers the skill in the art and the teachings of Snapp and Toseland et al., there is a reasonable expectation of success of creating a conjugate of duramycin and a fluorescent protein that binds to PE.  Trabulo et al. teach that addition of a CPP is one of the most promising tools to improve non-invasive cellular delivery. As indicated in the rejection above, a person or ordinary skill in the art would be motivated to include tat in the conjugate of duramycin and a fluorescent protein because Trabulo et al. teach CPPs been shown to mediate the delivery of a number of proteins such as eGFP and teaches a fusion protein of GST-Tat-GFP was found to enter cells. There is a reasonable expectation of success given that Trabulo et al. teach that CPP based systems are efficient and versatile. As indicated above, obviousness does not require absolute predictability. In the instant case, if one considers the skill in the art and the teachings of Trabulo et al., there is a reasonable expectation of success of creating a conjugate of duramycin and fluorescent protein with a nuclear localization signal sequence. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/           Examiner, Art Unit 1654